Citation Nr: 1401322	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis.

2.  Entitlement to service connection right knee disability as secondary to service-connected disabilities.

3.  Entitlement to service connection for left knee disability as secondary to service-connected disabilities.

4.  Entitlement to service connection for left ankle/foot disability as secondary to service-connected disabilities.

5.  Entitlement to service connection for right hip disability as secondary to service-connected disabilities.

6.  Entitlement to service connection for left hip disability as secondary to service-connected disabilities.

7.  Entitlement to service connection for lumbar spine disability as secondary to service-connected disabilities.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability/ies, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to May 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2008, May 2010 and March 2012 rating decisions. 

In the August 2008 rating decision, the RO continued a 30 percent rating for bilateral sensorineural hearing loss, continued a 20 percent rating for right ankle disability, continued a 10 percent rating for disability of the right tibia and fibula, and denied entitlement to TDIU.  The RO also denied service connection claims for disability of the left knee, the right knee, the left ankle, the left hip, the right hip and the lumbar spine, all as secondary to service-connected disability.  The Veteran filed a notice of disagreement (NOD) with respect to all issues in August 2008, and the RO issued a statement of the case (SOC) in October 2009 which was returned as undeliverable.  The RO re-mailed the SOC in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2010.

In the May 2010 rating decision, the RO awarded a temporary 100 percent convalescence rating, from June 4, 2007 to December 31, 2007.  The Veteran filed an NOD in June 2010, and the RO issued an SOC in December 2010.  The Veteran filed a substantive appeal (via a VA Form 9) in January 2011.  Notably, this rating decision revised a prior determination in February 2008 that the effective date for the convalescence rating began on October 26, 2007.

In a VA Form 21-4138 received in September 2010, the Veteran withdrew his request for a hearing before a Decision Review Officer of the RO.

In the March 2012 rating decision, the RO granted service connection for tinnitus, and assigned an initial 10 percent rating effective July 13, 2010.  The Veteran filed an NOD in March 2012 with respect to the initial rating assigned, and the RO issued an SOC in June 2012.  The Veteran filed a substantive appeal (via a VA Form 9) in June 2012.

The Board notes that, in September 2010, the Veteran revoked his power-of-attorney with the Puerto Rico Public Advocate for Veterans Affairs.  Given this, and, because he has not selected another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

In September 2012, the Board received translation of documents in the Spanish language for relevant private treatment records.

In a decision dated January 2013, the Board finally decided the Veteran's claims for higher disability ratings for bilateral sensorineural hearing loss, tinnitus and post-operative repair of bimalleolar fracture of the right ankle as well as the claim for a temporary total evaluation for service-connected disability beyond December 31, 2007.  The remaining claims were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

Following additional development requested by the Board, the RO continued to deny the claims listed on the title page (as reflected in an supplemental SOC (SSOC) issued in May 2013).  

A review of the Virtual VA electronic records storage system does not reveal any additional records which are not associated with the paper claims file.

Regarding the characterization of the claims, a VA examiner in May 2013 found no pathology to support the Veteran's allegation of having a left ankle disability.  As addressed in the remand below, in light of the Veteran's initial allegation of having a foot disability, see VA Form 21-4138 received in December 2007 (referring to foot disability), and the close proximity of the feet and ankles, the Board has recharacterized the appeal as encompassing a claim of service connection for the "left ankle/foot."  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

The Board's decision addressing the claim for higher rating as well as the claims for service connection for right knee, right hip, and left hip and lumbar spine disabilities is set forth below.  The left knee, left ankle/foot and TDIU claims are addressed in the remand following the order; these matters are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  Pertinent to the current claim for increase, the Veteran's service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis is primarily manifested by pseudoarthrosis of the distal tibia myositis ossificans which does not result in loose motion requiring a brace, or more than slight knee disability.

3.  The Veteran's currently diagnosed degenerative joint disease of the hips, the right knee and the lumbar spine, as well as lumbar muscle spasm, are not shown to have been manifested in service or due to an in-service event, or to have been caused or aggravated by service-connected disability; arthritis was not manifest in the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for post-operative changes of the right distal tibia and fibula with post-traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5262 (2013). 

2.  The criteria for service connection for right knee disability, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for left hip disability, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  The criteria for service connection for right hip disability, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  The criteria for service connection for lumbar spine disability, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran submitted an application for his claimed secondary service connection claims in December 2007.  He filed his claim for an increased rating for post-operative changes of the right distal tibia and fibula with post-traumatic arthritis in February 2008.  The Veteran was provided fully compliant, pre-adjudicatory notice on these claims in May 2008.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his claim for an increased rating which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disabilities.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claims.  He was further advised to submit evidence of current disabilities of the right knee, the left hip, the right hip and the lumbar spine as well as evidence showing a connection between these disabilities and service-connected disability.  Furthermore, the Veteran was advised of the criteria for establishing an initial disability rating and effective date of award.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished with respect to the claims herein decided.  The RO has obtained the Veteran's STRs, relevant VA clinical records, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The RO has also obtained medical and legal documents pertaining to the Veteran's award of disability benefits from the Social Security Administration (SSA).  Also considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no further action in connection with any of these claims, prior to appellate consideration, is required. 

The Board remanded these matters in January 2013 based upon a determination that the Veteran's VA examination reports were inadequate for rating purposes.  The Veteran was afforded additional VA examination in March 2013.  This examination report contains all necessary findings to decide these claims including a rationale stated for the opinions provided.  With respect to the post-operative changes of the right distal tibia and fibula with post-traumatic arthritis, the Board finds no credible lay or medical evidence demonstrating or alleging an increased severity since this examination.  Thus, there is no duty to provide further medical examination on the increased rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is satisfied that the RO has substantially complied with its January 2013 remand directives as they pertain to the claims being decided on appeal.  In this regard, as directed by the Board, additional VA treatment records were obtained, the Veteran was requested to provide sufficient information and authorization to enable the RO to obtain additional evidence pertinent to the claims and the Veteran was provided with VA examination in March 2013.  Thus, the Board finds that the examiner and AMC substantially complied with the Board's January 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Historically, the Veteran incurred a distal right tibia fracture with ankle dislocation in service.  His right ankle required open reduction with internal fixation (ORIF).  A Medical Evaluation Board Report noted the Veteran to have an antalgic gait with slight limitation of right ankle motion and abnormal subtalar motion.  He was given diagnoses of Dupuytren's fracture of the right ankle, and post-traumatic arthritis of the distal tibiofibular joint, tibiotalar joint and subtalar joint.  There was no lay or medical evidence of disability involving the right knee, the left hip, the right hip or the lumbar spine.  

The Veteran filed his original service connection claim in May 1989.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received in May 1989.  He claimed disability involving hearing loss and the right ankle.

The Veteran's original VA Compensation and Pension (C&P) examination in September 1989 noted his complaint of arthritis in his right leg and right arm as well as loss of hearing.  Physical examination resulted in an impression of bimalleolar fracture, status post ORIF, with symptomatic sequelae.

An October 1989 RO rating decision granted service connection for bimalleolar fracture of the right ankle, and assigned an initial 10 percent rating under DC 5271 (moderate limitation of ankle motion).  The RO also granted service connection for bilateral hearing loss, and assigned an initial 30 percent rating.

In pertinent part, a June 1993 VA clinic record notes the Veteran's treatment for a right ankle sprain.  In November 1993, he reported a work-related right knee injury with a prior history (Hx) of knee problems.  A December 1993 clinic record noted the Veteran to have flat feet for which he was prescribed arch supports.  A May 1997 VA clinic record reflected the Veteran's report of severe right leg pain with an x-ray examination report interpreted as showing, inter alia, an apparent pseudo-arthrosis between the distal fibula-tibia.  The Veteran was prescribed a walking cane in October 1997 due to a symptomatic right leg fracture.  

On VA C&P examination in January 1999, the Veteran described mild right ankle pain with difficulty placing weight on his right leg, which worsened on rainy days.  He used a walking cane to prevent falls.  Physical examination was significant for 4/5 strength of the right ankle dorsiflexion muscle, the extensor hallucis longus and the tibialis anterior.  There were prominent bony deformities of the medial and lateral malleolus with loss of normal anatomy.  The May 1997 x-ray examination report was interpreted as showing post-traumatic arthritis, pseudoarthrosis of the distal tibia and fibula secondary to previous fracture, and spiral healed fracture in the distal fibula.

In a February 1999 rating decision, the RO, inter alia, awarded a 20 percent rating for residuals of bimalleolar fracture of the right ankle.  The RO also granted service connection for post-operative changes of the right distal tibia and fibula with post-traumatic arthritis and assigned an initial 10 percent rating under DC 5299-5262.

Thereafter, the Veteran described right ankle pain which worsened with weight bearing.  See VA clinic record dated April 2000.  Private treatment records in 2000 reflect his report of back and right knee pain.  

A March 2002 VA C&P examiner again noted the Veteran's complaints referable to his right ankle.  Examination was significant for 0 degrees of dorsiflexion, a 3 cm. difference of the right ankle when compared to the left due to prominent bony deformities, and 4.5 weakness of the right ankle dorsiflexor muscles, extensor hallucis longus, anterius anterior, plantar flexion muscle and gastrocnemius.  

An April 2002 VA clinic record reflects a diagnosis of post-traumatic arthritis of the right knee.  The source of trauma was not identified.  Private x-rays in August 2003 revealed osteoarthritis of the lumbosacral spine, healed fractures of the tibia and fibula with no significant angulation of fracture fragments, distal pseudoarthrosis of the distal tibia myositis ossificans, non-union of avulsed fragment in the medial malleole, and calcaneal spur at the plantar fascia insertion.  There was 4+/5 strength of the right lower extremity due to ankle pain.  VA clinic records in 2004 reflect that the Veteran was assessed as being obese.

A May 2005 VA C&P examination report documents the Veteran's report of right ankle pain of increased severity which decreased his capacity for walking.  The examiner noted that the Veteran's pain was located over the medial and lateral right malleolus and the dorsal area in between.  He used a one-point cane for ambulation.  The examiner described the Veteran as having an antalgic gait by protecting his right lower extremity with functional loss of right ankle motion from 10 to 20 degrees of dorsiflexion, and 20 to 45 degrees of plantar flexion due to pain.  The examiner offered diagnoses of status post bimalleolar fracture of the right ankle, status post repair, and post-traumatic arthritis at the right ankle secondary to right ankle fracture.

An October 2005 VA clinic record notes the Veteran's report of low back pain which radiated to his right leg.  In May 2006, he described pain involving his right elbow, left first finger, back and right foot without (w/o) a history of injury.  In June 2007, the Veteran underwent right ankle arthrodesis with bone graft by a private physician.

The Veteran filed a claim for an increased rating for right ankle disability, as well as a convalescence rating, in July 2007.  He filed secondary service connection claims in December 2007.

A May 2008 VA C&P spine examination report includes the Veteran's description of the onset of lumbosacral (L/S) spine pain approximately two years' previous.  The examiner diagnosed lumbar strain and lumbar degenerative joint disease, and opined that these disorders were less likely than not related to service-connected right ankle disability in terms of etiology or pathophysiology.

A May 2008 VA C&P joints examiner diagnosed right ankle fracture status post ORIF with residual degenerative joint disease and limited range of motion (R.O.M.), degenerative joint disease of the hips, patellofemoral dysfunction of both knees, degenerative joint disease of the left ankle, and degenerative joint disease of the knees.  The right knee demonstrated motion from 0 to 140 degrees with painful motion in the last 10 degrees.  There was no functional loss of motion, or right knee instability.  The examiner opined that it was less likely than not related that the disabilities of the knees, hips, left ankle and lumbar spine were due to service-connected right ankle fracture and its residuals in terms of biomechanics of gait or etiology, and that the Veteran's degenerative joint disease (other than the right ankle) were most likely due to aging as well as being overweight.  It was noted that the Veteran's degenerative joint disease was bilateral in nature, which did not favor gait altered biomechanics but rather age and obesity.

The Veteran was afforded additional VA C&P examination in March 2013.  The VA examiner opined that the Veteran's currently manifested degenerative joint disease of the hips, the right knee and the lumbar spine are less likely to be secondary to service-connected disability due to changes which corresponded to the natural aging process and his obesity, and that his lumbar muscle spasm constituted a soft tissue condition which was not anatomically or pathophysiologically related to service-connected disability, but rather related to bilateral hamstring shortening.  The examiner further found no aggravation as the current findings of degenerative changes were expected for the Veteran's age and habitus.

The VA examination findings were significant for functional right knee motion from 0 to 130 degrees, no objective evidence of painful motion, normal strength and no instability.  The examiner found no disability of the right hallucis longus muscle with intact movement and 5/5 strength.  The right tibialis anterior muscle was indurated and showed mild tenderness on palpation, but 5/5 strength.  The gastrocnemius muscle was non-tender with 5/5 strength and no atrophy.  The examiner opined that the limitation of the right lower extremity was due to a joint condition with severe degenerative changes and not a muscle condition.

III,  Analysis

A. Increased Rating

The Veteran seeks a higher disability rating for his service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO has rated the Veteran's service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis as 10 percent disabling under DC "5299-5262."  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates an unlisted orthopedic disorder (DC 5299) rated, by analogy, under the criteria for impairment of the tibia and fibula under DC 5262.  See 38 C.F.R. § 4.20 (2013).

Under DC 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262 (2013).  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See Deluca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for ... each of the [claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a rating greater than 10 percent for service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis have not been met for any time pertinent to this appeal.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis is manifested by pseudoarthrosis of the distal tibia myositis ossificans which does not result in loose motion requiring a brace, or more than slight knee disability.

The analysis of this issue may be briefly summarized.  The radiographic evidence reveals healed fractures of the tibia and fibula with no significant angulation of fracture fragments, and distal pseudoarthrosis of the distal tibia myositis ossificans.  

Pseudoarthrosis is defined as "a pathologic entity characterized by deossification of a weight-bearing long bone, followed by bending and pathologic fracture, with inability to form normal callus leading to the existence of the "false joint" which gives the condition its name."  DORLAND'S ILLUSTRATED MEDICAL 28th Ed. 1375 (1994).  

Thus, the Veteran's pseudoarthrosis is analogous to nonunion (false joint).  However, the Board finds no lay or medical evidence that the Veteran's healed fractures of the tibia and fibula and distal pseudoarthrosis of the distal tibia myositis ossificans results in loose motion.  The Veteran has been issued a walking cane to assist in ambulation, but has not required the use of a brace for the pseudoarthrosis for any time during the appeal period.  Thus, the criteria for a 40 percent rating based upon nonunion have not been met.

Given the above, a rating greater than 10 percent pertaining to a prior fracture of the tibia and fibula requires malunion with more than slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  The Veteran has been provided a separate 20 percent rating for his right ankle disability under DC 5271.  A Board decision dated January 2013 denied a rating greater than 20 percent for post-operative repair of bimalleolar fracture of the right ankle.  Thus, the Board may not consider the extent of right ankle disability in the evaluation under DC 5262 without violating the pyramiding principles of 38 C.F.R. § 4.14.

As addressed below, the Board denies a service connection claim for right knee disability.  To the extent the criteria of DC 5262 contemplate impairment of knee functioning, the Board further finds that the service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis results in more than slight right knee disability.

On May 2013 VA examination, recorded right knee motion was from 0 to 130 degrees which represents near normal motion.  See 38 C.F.R. § 4.71a, Plate II (normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion).  The examiner also found no objective evidence of painful motion, normal strength and no instability.  Similarly, a May 2008 VA examination measured right knee motion from 0 to 140 degrees with painful motion in the last 10 degrees absent functional loss of motion or instability.  Thus, the clinical findings, in and of themselves, represent no more than slight impairment of right knee functioning.  See generally 38 C.F.R. § 4.71a, DCs 5257-62.

Prior to the appeal period, VA examinations in January 1999 and March 2002 detected 4/5 strength of the extensor hallucis longus, tibialis anterior, anterior anterius, plantar flexion and/or gastrocnemius muscles.  An April 2002 VA examiner stated that the Veteran demonstrated 4/5 strength of the right lower extremity due to ankle pain.  The March 2013 VA examiner found intact movement and no loss of strength of the hallucis longus and gastrocnemius muscles.  The VA examiner did find induration and mild tenderness of the right tibialis anterior muscle, but normal strength.  

The Board notes that the extensor hallucis longus, tibialis anterior, anterior anterius, plantar flexion and gastrocnemius muscles are identified in VA's Rating Schedule as affecting foot and ankle function, and not knee functioning.  See 38 C.F.R. § 4.73, DCs 5310-12.  As indicated above, the Veteran is in receipt of a 20 percent rating for right ankle disability under DC 5271.  Thus, the effects of these muscle groups on the right ankle have been separately rated.

To the extent that these muscle groups could have an impact on right knee functioning, the Board finds that the overall effect does not result in more than slight disability.  In the context of near normal findings for right knee functioning described above, the VA examiner description of overall 4/5 right lower extremity strength describes no more than slight right knee dysfunction.  The March 2013 VA examiner only found positive findings for induration and mild tenderness of the right tibialis anterior muscle with otherwise normal strength, which suggests minimal disability.

In sum, the Board finds no credible lay or medical evidence which supports a rating greater than 10 percent for any time pertinent to this appeal.  Thus, there is no basis for consideration of a "staged" rating in this case.  To the extent the Veteran describes disability of a greater level, the Board places greater probative weight to the findings of VA physicians and radiologists who have greater training and expertise than the Veteran in identifying the residual disability from a tibia and fibula fracture.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied. 

V.  Service connection claims

The Veteran also seeks to establish service connection for disability of the right knee, the left hip, the right hip and the lumbar spine, specifically as secondary to service-connected disabilities.  As discussed above, he filed these service connection claims in December 2007.   To give the Veteran every consideration, the Board has, as the RO has done, considered all pertinent theories of entitlement. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744  -47 (Sept. 7, 2006).  This provision applies to these claims as they were filed in 2007.  Id.  In particular, the regulatory requirement for establishing aggravation of nonservice-connected disabilities .

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The-benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Considering the pertinent evidence in light of the above, the Board finds that the criteria for establishing service connection for disability of the right knee, the hips and lumbar spine, on any basis, are not met.  

The Veteran holds current diagnoses of degenerative joint disease of the hips, the right knee and the lumbar spine as well as lumbar muscle spasm.  Thus, the criteria for current disability, with respect to each claim., has been met.

The Veteran has not specifically alleged entitlement to service connection for degenerative joint disease of the hips, the right knee and the lumbar spine as well as lumbar muscle spasm on the basis of in-service incurrence.  With respect to a direct service connection claim, the Veteran has not described any specific injury to the right knee, hips or lumbar spine during active service, or the onset of persistent or recurrent pain of these joints since service.  See, e.g., VA examination report dated May 2008.  Similarly, his STRs are negative for complaint or treatment of the right knee, the hips or lumbar spine.  There is also no medical opinion suggesting that his current diagnoses of degenerative joint disease of the hips, the right knee and the lumbar spine, as well as lumbar muscle spasm, either first manifested in service or is attributable to an in-service event.

With respect to presumptive service connection, the Veteran has not described the onset of degenerative joint disease of the hips, the right knee and the lumbar spine to a compensable degree within one year of service discharge.  The Veteran generally described "arthritis pain in right leg" during his September 1989 VA examination, but that examination focused on his service-connected symptomatic right bimalleolar fracture residuals.  There are no x-ray findings of degenerative joint disease of the hips, the right knee and the lumbar spine within one year of service discharge.

Thus, the Board finds no credible evidence that the Veteran's current diagnoses of degenerative joint disease of the hips, the right knee and the lumbar spine, as well as lumbar muscle spasm had their onset in service, are due to an in-service event, or that arthritis manifested to a compensable degree within one year from service discharge.

Here, the Veteran seeks service connection for disabilities of the right knee, hips and lumbar spine as secondary to service-connected right ankle disability.  See, e.g., VA Form 21-4138 received August 2008.  The most probative evidence regarding this issue consists of the opinion of the May 2013 VA examiner who found that it was less likely that the Veteran's degenerative joint disease of the hips, the right knee and the lumbar spine were secondary to service-connected disability due to degenerative changes which corresponded to the Veteran's natural aging process and his obesity.  This examiner also opined that the Veteran has a soft tissue condition of lumbar muscle spasm which is not anatomically or pathophysiologically related to service-connected disability but rather related to bilateral hamstring shortening.  Furthermore, the VA examiner found no aggravation as the current findings of degenerative changes were expected for the Veteran's age and habitus.

Similarly, VA examiners in 2008 described the Veteran's degenerative changes as bilateral in nature, which did not favor gait altered biomechanics but rather age and obesity as etiological factors.  They also found no relationship in terms of the biomechanics of gait.

The only evidence tending to support this claim consists of the self-diagnosis and opinion offered by the Veteran, who is not shown to possess any specialized medical training or experience.  Overall, the Board places greater probative weight to the opinion of the May 2013 VA examiner who possesses greater training and expertise than the Veteran in speaking to an issue of medical causation.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.


ORDER

A rating greater than 10 percent for service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis is denied.

Service connection for right knee disability. to include as secondary to service-connected disabilities, is denied.

Service connection for right hip disability. to include as secondary to service-connected disabilities, is denied.

Service connection for left hip disability, . to include as secondary to service-connected disabilities, is denied.

The claim for service connection for lumbar spine disability . to include as secondary to service-connected disabilities, is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With respect to the left knee disability claim, the May 2013 VA examiner did not address the issue of whether the Veteran manifests a left knee condition which is proximately due to service-connected disability.  The Board, therefore, must return this examination report to the examiner for an addendum opinion.

With respect to the left ankle disability claim, the VA examiner in May 2013 found no pathology to warrant a current diagnosis.  However, a May 2008 VA examiner found sufficient pathology, such as ankle joint tenderness, to offer a diagnosis of degenerative joint disease of the left ankle.  For purposes of this appeal, the Board presumes a current left ankle disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim).  Additionally, given the close proximity of mild degenerative enthesopathic changes in the left foot found in May 2013, the Board will deem this aspect of disability as within the scope of the service connection claim raised by the Veteran.  See VA Form 21-4138 received in December 2007 (referring to foot disability).  See generally Clemons, 23 Vet. App. at 5.

Thus, the Board returns the May 2013 VA examination report to the examiner for an addendum opinion on the left ankle/foot disability claim.

With respect to the TDIU claim, the record reflects that SSA awarded the Veteran disability benefits, effective April 2002, due to a primary diagnosis of right ankle fracture.  He holds a 30 percent rating for bilateral hearing loss, a 20 percent rating for his right ankle disability, a 10 percent rating for right tibia and fibula disability and, recently, was awarded a 10 percent rating for tinnitus.  

For the time period prior to July 13, 2010, the Veteran had a combined 50 percent service-connected disability rating.  After the award of service connection for tinnitus, the Veteran's combined disability rating was raised to 60 percent effective July 13, 2010.

The Veteran currently does not meet the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under section 4.16(b) and may only refer the claim to the C&P Director for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Veteran has provided competent evidence of his unemployability due to service-connected disability.  However, the reasoning behind the SSA determination is not clear.  The Board finds that the Veteran should be afforded VA general medical examination for opinion as to whether his service-connected disabilities render him unable to obtain or retain substantially gainful employment consistent with his education and occupational experience.  Thereafter, given the provisions of 38 C.F.R. § 4.16(b), as noted above, the RO should refer the claim to the C&P Director for extra-schedular consideration, 

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s). See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in these claims, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records. 

As for VA records, the claims file currently includes records from the Ponce Outpatient Treatment Center (OPC) dated through October 6, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of VA evaluation and/or treatment of the Veteran since October 6, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED  for the following action:

1.  Obtain from the Ponce OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since October 6, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, return the claims file to the May 2013 VA examiner for an addendum opinion addressing whether a left knee and left ankle/foot disability is proximately due to service-connected disability.  The entire claims file, to include a complete copy of this REMAND and copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should clearly indicate all current disability/(ies) affecting the left knee, and left ankle and/or foot.  In doing so, the examiner should presume that a current left ankle disability exists per the findings of the May 2008 VA examination report, and consider the degenerative enthesopathic changes in the left foot as part of the claim on appeal.  

Then, with respect each such diagnosed disability,  the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability was caused OR is aggravated (i.e., worsened beyond natural progression) by any service-connected disability (including both the service-connected right ankle disability as well as residuals of right tibia and fibula fracture).  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA general medical examination, by appropriate physician, at a VA medical facility to provide opinion addressing whether his service-connected disabilities render him unable to secure and obtain substantially gainful employment.  The entire claims file, to include a complete copy of this REMAND and paper copies of all relevant Virtual VA records,, must be provided to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should provide opinion, consistent with sound medical judgment, as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disability(ties)-either singly or combined00, render(s) him unable to obtain and retain substantially gainful employment consistent with his education and vocational background.  The opinion should include consideration of the effects of medications prescribed for service-connected disabilities.  If the Veteran is found to be unemployable due to service-connected disability, the examiner is requested to identify the approximate date of the onset of unemployability.

In rendering the requested opinions, the examiner should specifically consider and address all pertinent in and post-service records-in  particular, the SSA determination of disability. 

The examiners should set forth complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for any other examination(s), if appropriate),refer to the TDIU claim to the Director, Compensation and Pension Service for consideration of an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b).

9.  Thereafter, adjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


